Citation Nr: 0214709	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total (100 percent) rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel 


INTRODUCTION

The veteran had active duty service from September 1945 to 
January 1949, March 1949 to December 1952, and March 1954 to 
February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to TDIU.

REMAND

In April 2001, the Board remanded this matter to the RO for 
further development.  At the time of the Board's remand order 
the veteran's service-connected diabetes mellitus with 
diabetic ocular disturbances, polyneuritis of the legs and 
arms and atherosclerosis of the aorta was evaluated as 60 
percent disabling.  A 30 percent rating was in effect for 
chronic bronchitis with pulmonary emphysema.  The veteran's 
combined rating was 70 percent.  

While the appeal was in remand status, in a rating decision 
dated in June 2002, the RO proposed to reduce the veteran's 
rating for diabetes mellitus and its complications from 60 
percent to 10 percent.  A letter dated on June 28, 2002 
notified the veteran of the proposed reduction and his right 
to submit medical or other evidence and to request a hearing.  
The record before the Board contains no further information.  

The veteran's entitlement to TDIU depends, in part, on 
whether he has at least one service connected disability 
rated at 60 percent or a combined rating of at least 70 
percent based one a rating of at least 40 percent on one 
service-connected disability.  38 C.F.R. § 4.16 (2001).  The 
proposed reduction would result in a reduction of his 
combined rating from 70 percent to 40 percent.  As this 
matter is inextricably intertwined with the question of the 
veteran's entitlement to TDIU, the Board finds that further 
development is warranted.  Accordingly, the appeal is 
remanded to the RO for the following action:

1.  The RO should review the record, 
including any response from the veteran, 
and determine whether the proposed 
reduction of the rating assigned for the 
service-connected diabetes mellitus and 
its complications is warranted.  The 
veteran must be notified of the decision 
and his appellate rights.  

2.  Thereafter, the RO must readjudicate 
the issue of the veteran's entitlement to 
TDIU.  If the decision remains 
unfavorable, a supplemental statement of 
the case must be issued to the veteran 
and his representative.  After the period 
for response has expired, the appeal 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




